Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the last Office Action dated 05/05/2022, as well as amendment to claims, filed on 08/04/2022 have been entered and made of record.

Claim Objections
In light of Applicant’s amendment of Claim 5 to correct the informalities, the objection of record with respect to Claim 5 has been withdrawn. 

Priority
In the Application Data Sheet, Applicant claims priority to the abandoned Provisional Application No. 62/574,235 filed on October 19, 2017.  Review of the provisional application reveals there is no reference to  employment of either a “deep neural network” or a “convolutional neural network” to perform the method presented in the instant application.  In addition, since the provisional application was abandoned prior to the effective filing date of the instant application, the claims, as currently presented, may not claim priority to the filing date of the abandoned provisional application.   

Status of Claims
Claims 1-14 are pending. 

Response to Arguments
Examiner has carefully reviewed Applicant’s arguments with respect to the amended claims filed with the Office on August 4, 2022.  Applicant argues that the prior art of record, Zee, is silent as to employing a deep learning machine learning model into which the data features and/or blood vessel features together with the retinal images are fed.  Examiner agrees that although Zee et al. discloses use of a neural network for its study to test its methodology, it does not explicitly specify the neural network as being a deep learning neural network. 

	As part of its reply, Applicant explains that use of deep learning model, which appears as part of the amended claims, has been disclosed in Paragraph [0053] of the specification for the instant application.  Examiner disagrees with Applicant’s description.  Specifically, Paragraph [0053] of the specification simply states: “In a comparative study conducted in Israel by the authors, the above-described analysis algorithm was performed on images, with and without the addition of the blood vessels structure-related features, with the goal of detecting the specific illness of Diabetic Retinopathy. In all cases the relevant features were fed to a convolution neural network implemented in Python having 6 hidden layers between the input layer and the classifier projecting layer. The comparative analysis was performed on 750 retinal images of which 500 images were from healthy subjects and 250 images were from subjects who had previously been diagnosed with Diabetic Retinopathy (DR) by an expert.”  The details of this study, including the exact date of the study and the results of it, have not been provided in the specification.  Therefore, Applicant may not claim that it had the possession of the method as shown in the amended language of the claim, i.e., “feeding the acquired data features and blood vessel features together with the retinal image to a deep learning machine learning model for detecting a condition that the deep learning machine learning model was trained to detect.”  Therefore, this portion of the claim language is considered as a “new matter” rejectable under 35 U.S.C. 112(a) of the Rules.   

	However, for the purposes of compact prosecution, the claims as currently presented is analyzed as follows.  Applicant’s amendment of claims has altered the scope of the claims; and therefore, it necessitated a new ground of rejection as presented below.  THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Applicant has not provided enough details to show that Applicant’s specification provided support for the added/amended language of Claims 1, i.e., the limitation: “feeding the acquired data features and blood vessel features together with the retinal image to a deep learning machine learning model for detecting a condition that the deep learning machine learning model was trained to detect”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Tang et al. (US 2020/0202103 with PCT filing date of June 8, 2018).

Regarding Claim 1, Zee discloses “A method for detecting abnormalities or suspicious artifacts in a retinal image, the method comprising: acquiring data features from the retinal image” (Zee, Paragraphs [0174] and [0175], wherein the acquired retina image is disclosed to be analyzed for its texture in order to detect abnormal patterns); “mapping a structure of a retinal blood vessel network from the retinal image” (Zee, Fig. 2 and Paragraphs [0084] and [0085], wherein it is disclosed that the retinal image is converted to grayscale and retinal blood vessels are extracted through segmentation for further analyses); “analyzing said structure to compute blood vessel features” (Zee, Paragraph [0103], the study of grayscale image and finding the factor associated with blood vessels properties, such as artery/vein ratio).  Although Zee discloses use of a trained neural network model to analyze the retina images for detection of abnormalities (Zee, Paragraph [0346] and Paragraph [0321], wherein it is disclosed that the purpose of the recited procedure is to generate significant factors associated with stroke based on fractal analysis), it does not explicitly disclose “feeding the acquired data features and blood vessel features together with the retinal image to a deep learning machine learning model for detecting a condition that the deep learning machine learning model was trained to detect”.  However, in an analogous field of endeavor, Tang discloses use of a deep neural network, such as a convolutional neural network (CNN) to analyze retina images to determine issues/abnormalities/diseases with respect to eyes of the subjects (Tang, Paragraph [0039]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zee with the teachings of Tang in order to employ a deep neural network for determination of retina abnormalities.  One of ordinary skill in the art would have been motivated to replace a general neural network, as suggested by Zee, with a convolutional neural network, as disclosed by Tang, and the results would have been predictable.  Accordingly, the combination of Zee and Tang discloses the invention of Claim 1.
  
	Consider Claim 2, the combination of Zee and Tang discloses “The method of claim 1, wherein said retinal image is pre-processed prior to extracting said data features” (Zee, Paragraphs [0161] and [0162]).  

Consider Claim 3, the combination of Zee and Tang discloses “The method of claim 2, wherein said retinal image is pre-processed by at least one pre-processing method selected from the group comprising: re-sampling, normalization and contrast-limited adaptive histogram equalization” (Zee, Paragraph [0162], wherein the preprocessing is disclosed to involve “detecting and reducing non-uniform illumination using retinex related technique for colored original image and gradient field with histogram equalization for grey level”, i.e., re-sampling).  

	Consider Claim 4, the combination of Zee and Tang discloses “The method of claim 1, wherein said structure of blood vessels is extracted by: (i) transforming the retinal image into a grayscale image” (Zee, Fig. 2 and Paragraphs [0084] and [0085], wherein it is disclosed that the retinal image is converted to grayscale and retinal blood vessels are extracted through segmentation for further analyses) , “and (ii) applying Principal Component Analysis (PCA) to said grayscale image” (Zee, Paragraph [0284]).

Consider Claim 8, the combination of Zee and Tang discloses “The method of claim 1, further comprising: extracting data features related to local retina properties from said retinal image” (Zee, Paragraph [0272]).  

Consider Claim 9, the combination of Zee and Tang discloses “The method of claim 8, wherein said step of extracting data features is performed prior to said step of analyzing said extracted structure of blood vessels” (Zee, Fig. 2, wherein the Retinal vessel segmentation is taking place prior to classification of arteries and veins).  

Consider Claim 11, the combination of Zee and Tang discloses “The method of claim 8, further comprising: analyzing features of said extracted structure of blood vessels vis-a-vis said extracted data features related to said local retina properties” (Zee, Paragraph [0321]).

Consider Claim 12, the combination of Zee and Tang discloses “The method of claim 11, further comprising: feeding computed features from said analysis of said data features vis-a-vis said blood vessel features to a machine learning mechanism or statistical model” (Zee, Paragraphs [0170] and [0172], where statistical analyses are listed).

Consider Claim 13, the combination of Zee and Tang discloses “A method for training a (Zee, Fig. 2, retinal vessel segmentation and Tang, Paragraph [0039] use of CNN); “analyzing said structure to compute blood vessel features” (Zee, Paragraph [0103]).  Zee does not explicitly disclose “training the deep learning machine learning model with said blood vessel features together with the retinal image”.  However, in an analogous field of endeavor, Tang discloses use of a deep neural network, such as a convolutional neural network (CNN) to analyze retina images to determine issues, abnormalities, or diseases with respect to eyes of the subjects (Tang, Paragraph [0039]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zee with the teachings of Tang in order to employ a deep neural network for determination of retina abnormalities.  One of ordinary skill in the art would have been motivated to replace a general neural network, as suggested by Zee, with a convolutional neural network, as disclosed by Tang, and the results would have been predictable.  Accordingly, the combination of Zee and Tang discloses the invention of Claim 13.

Consider Claim 14, the combination of Zee and Tang discloses “The method of claim 13, further comprising: acquiring data features from said retinal image” (Zee, Paragraphs [0174]-[0176]); “and training the deep learning model with said data features together with the retinal image” (Tang, Paragraph [0039]).

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Tang et al. (US 2020/0202103 with PCT filing date of June 8, 2018), and in further view of Homayoun Baghernia (US 2015/0062590).

Consider Claims 5 and 6, the combination of Zee and Tang does not explicitly disclose discloses “The method of claim 1, wherein said structure of blood vessels is extracted by: applying non-linear edge detection to the retinal image” and “The method of claim 5, wherein Kirsch's templates are used for said non- linear edge detection.”  However, in an analogous field of endeavor, Baghernia discloses use of Canny edge-detection methodology for its segmentation  (Baghernia, Paragraph [0009]) and introduces optional functions such as Kirsch (Baghernia, Paragraph [0049]).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the combination of Zee and Tang with the teachings of Baghernia to specifically identify Kirsch ‘s template as the non-linear edge-detection method.  One of ordinary skill in the art could have combined these elements in order to provide a more robust system to efficient edge detection and segmentation, and the results would have been predictable.  Therefore, it would have been obvious to combine Zee, Tang, and Baghernia to obtain the inventions in Claims 5 and 6.

Consider Claim 7, the combination of Zee, Tang, and Baghernia discloses all three limitations listed in this claim.  In addition, the proposed combination as well as the motivation for combining the Zee, Tang, and Baghernia references presented in the rejection of Claims 5 and 6, apply to Claim 7 and are incorporated herein by reference.  Thus, the method recited in Claim 7 is met by Zee, Tang, and Baghernia.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Tang et al. (US 2020/0202103 with PCT filing date of June 8, 2018), and in further view of Solanki et al. (US 2017/0039689).

Consider Claim 10, the combination of Zee and Tang does not disclose “wherein said data features are acquired by: (i) color resampling of the retinal image to 3 dimensional 30x30x30 color buckets for each 1x1, 2x2, 4x4 and 8x8 areas of the retinal image; (ii) applying transformation of color buckets to a scalar used RGB color mapping; and (iii) adding relational features to describe bucket distribution of colors in neighborhood of each said 8x8 area.  However, in an analogous field of endeavor, Solanki discloses rescaling of pixels by choosing a subset of pixels in large blobs, for example, retinal fundus images with over 5 million pixels can be reduced to about 25,000 (Solanki, Paragraphs [0185] and [0186]), and “Average color is measured in a square block of length l centered at the pixel of interest. The color in RGB space is used as the color descriptor for the pixel” (Solanki, Paragraph [0313], applying transformation of color buckets …), and “As part of the automated detection, in one embodiment, the system may be configured to process the retinal image and during such processing progressively scale up or down the retinal image using a fixed scaling factor; designate groups of neighboring pixels within a retinal image as active areas; and include the active areas from each scale as interest regions across multiple scales” (Solanki, Paragraph [0186]).  
  
Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the combination of Zee and Tang with the teachings of Solanki to resample the image to a manageable size.  Although Solanki does not explicitly recite the sizes of the matrices listed in Claim 10, Solanki discloses the benefit of resampling of the image into subimages for ease of manipulation and conservation of computer resources.  Applicant’s disclosure does not provide an explicit benefit that the listed resampling of Claim 10 offer over the prior art.  One of ordinary skill in the art could have combined these elements in order to create an automated screening of patients for the triage purposes (Solanki, Paragraphs [0112] -  [0127]).  Therefore, it would have been obvious to combine Zee, Tang, and Solanki to obtain the invention in Claim 10.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ETST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662